       Case 2:19-mj-00210 Document 2 Filed 04/09/19 Page 1 of 4 PageID# 2
                                       1.\


        AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT/ARRESTAmRBAWlfi
                                                                           \     '
                                                                           i     •
                                                                           f     :
I, Anthony A. Ambrose, being duly sworn, depose and state as follows: |
                                       INTRODUCTION


       1. I am a Special Agent for the Bureau of Alcohol, Tobacco, Firearms, and Explosives

(ATP)and have served in that capacity since September 29,2016. I am currently assigned to the

Norfolk Field Office and charged with investigating violations offederal firearms, explosives,

and arson laws. I am a graduate of both the Criminal Investigator Training Program and the ATF

National Academy where I received special training in alcohol, tobacco, firearms, arson,

explosives, and narcotic related crimes.

       2. Prior to that, I worked for the Chesterfield County Police Department for over eight

years, where I received training and investigated a wide variety of violations of Virginia state

law, including firearm and narcotics related crimes. During my employment with the

Chesterfield County Police Department, I served as a uniformed patrol officer, a vice and

narcotics detective, a sergeant, and a tactical team operator with Special Weapons and Tactics

(SWAT).

       3. I make this affidavit in support ofan application for an arrest warrant for BRIA

SHAWNA BLOUNT for making a false statement on ATF Form 4473 during the acquisition of

a firearm,in violation of Title 18, United States Code, Sections 924(a)(1)(a).

       4.1 became aware of the facts and circumstances described below through my personal

observation during this investigation and through discussions with other members ofstate and

federal law enforcement. I am submitting only those facts necessary to establish probable cause

in this matter. This affidavit should not be construed as a complete statement of all the

information generated from this investigation.
       Case 2:19-mj-00210 Document 2 Filed 04/09/19 Page 2 of 4 PageID# 3




                            FACTS SUPPORTING PROBABLE CAUSE


       5. On February 20, 2018,in connection with my investigation ofa firearm that had

recently been pawned at Superior Pawn and Gun in Norfolk, Virginia, I conducted a non

custodial consensual interview with BRIA BLOUNT at her residence in the 600 block of

Mariners Way in Norfolk. During the interview, BLOUNT made several inconsistent statements

with respect to the firearm pawned at Superior Pawn and Gun. She also stated that on February

17, 2018,she purchased a Glock handgun at the Norfolk, Virginia gun show. BLOUNT stated

she did not presently have possession ofthe Glock, but was storing it at her brother's residence.

According to BLOUNT,her brother, Dariel Tarrowwe Knight, is a convicted felon. BLOUNT

also agreed that Knight would have access to the Glock handgun if he needed it for his

protection.

       6. During the interview, BLOUNT retrieved her cell phone and accessed photos and text

messages that occurred between her and Knight around the time ofthe gun show. BLOUNT

showed me several photos offirearms that were stored in her phone's photo log. When asked

why she photographed the firearms, BLOUNT said she sent the pictures to Knight who was

"telling her what to get." BLOUNT indicated she had very little knowledge about firearms and

that Knight was helping her pick out the firearm.

       7. I asked BLOUNT to pull up the text messages between herself and Knight, and she

agreed, handing me her cell phone.(Knight was listed in her phone as "Yell.") As I looked

through the text messages(in BLOUNT's presence), it was clear that she looked at several

firearms before purchasing one that Knight wanted. Knight had previously sent several pictures

of firearms to BLOUNT,and she responded that she was "looking for the ones u sent."

BLOUNT also sent pictures of firearms from the gun show to Knight, who responded,"just get




                                                                                                IfL
        Case 2:19-mj-00210 Document 2 Filed 04/09/19 Page 3 of 4 PageID# 4



that Clock 26." After BLOUNT completed the purchase ofa Clock Model 26,9 mm

semiautomatic pistol, serial #BELK754,she texted Knight that the total cost ofthe firearm was

$542.94 and that she purchased bullets as well. BLOUNT also indicated that she left the firearm

"in the house," and Knight responded,"Ok thanks I will get u straight later."

        8. After reviewing the text messages and photos, BLOUNT admitted(1)that she

purchased the firearm for Knight and not for herself,(2)that after purchasing the Clock, she took

it to Knight's residence and placed it on a closet shelf, and(3)that was the last time she saw it.

Finally, BLOUNT stated that Knight had given her $500 cash to purchase the firearm and that

she had to use some of her own money to supplement the additional cost ofthe firearm.

        9. I contacted the Federal Firearms Licensee(FFL) who sold the firearm to BLOUNT,

Liberty Manufacturing Croup(LMC),and inquired about the purchase. The ATF Form 4473

was located and a digital image was provided to me. I reviewed the form, which indicated that

on February 17, 2018, BLOUNT did in fact purchase the Clock firearm described above.

Section 11(a) ofthe ATF Form 4473 inquired:"Are you the actual transferee/buyer ofthe

firearm(s)listed on this form? Warning; You are not the actual transferee/buyer if you are

acquiring the flrearm(s) on behalf of another person. If you are not the actual

transferee/buyer, the licensee cannot transfer the firearm(s)to you." In response to question

11(a), BLOUNT checked "Yes," indicating that she was the actual transferee^uyer ofthe

firearm listed on the form, when in fact she was purchasing the firearm for her brother.

        10. I requested a query of ATF's records to verify that LMC was a valid FFL holder

during the time of this transaction. This record was reviewed and confirmed that LMC was a

valid FFL holder when BLOUNT purchased the Clock handgun and falsified the ATF Form

4473.
       Case 2:19-mj-00210 Document 2 Filed 04/09/19 Page 4 of 4 PageID# 5



                                        CONCLUSION


       11. Based on the foregoing, I submit there is probable cause to believe that on February

17, 2018,in Norfolk, Virginia, in the Eastem District of Virginia, BRIA SHAWNA BLOUNT

falsified a federal form(ATE Form 4473)during the acquisition of a firearm, in violation of Title

18, United States Code, Sections 924(a)(1)(a), and ask that an arrest warrant be issued.

       Further, your affiant sayeth naught.




                                     Special
                                         'lal Agent^thony A.
                                              AffentMnthonv A. Ambrose
                                                               Ai

                                     Bureau of Alcohol, Tobacco, Firearms & Explosives

READ AND REVIEWED:



Sherrie S. Capotosto
Assistant United States Attorney




         Sworn and subscribed to before me this           day of Apnl,2019



                                                [TED STATES MAGISTRATE JUDGE
At Norfolk, Virginia
